                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 14-79-GF-BMM-JTJ

                  Plaintiff,               FINDINGS AND
                                           RECOMMENDA'J'IONS
       vs.

 KYLE RUSSETTE,

                  Defendant.



                                    I. Synopsis

      Defendant Kyle Russette (Russette) has been accused of violating the

conditions of his supervised release. Russette admitted all of the all eged

violations, except alleged violation 12. Russette's supervised release should be

revoked. Russette should be placed in custody for 6 months, with 30 months of

supervised release to follow. Russette should receive credit for time served since

April 10, 2019.

                                     II. Status

      Russette pleaded guilty to Assault with a Dangerous Weapon on

November 17, 2014. (Doc. 29). The Court sentenced Russcttc to 52 months of

custody, followed by 3 years of supervised release. (Doc. 39). Russette's current
term of supervised release began on November 21, 2018. (Doc. 45 at I).

      Petition

      The United States Probation Office filed an Amended Petition on

September 4, 2019, requesting that the Court revoke Russette's supervised release.

(Doc. 45). The Amended Petition alleged that Russette had violated the

conditions of his supervised release: 1) by failing to report to his probation officer

as directed; 2) by using controlled substances; 3) by failing to answer truthfully

questions asked by his probation officer; 4) by committing other crimes; and 5) by

consuming alcohol.

      Initial appearance

      Russette appeared before the undersigned for his initial appearance on

September 5, 2019. Russette was represented by counsel. Russette stated that he

had read the petition and that he understood the allegations. Russette waived his

right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on September 11, 2019. Russettc

admitted that he had violated the conditions of his supervised release: l) by failing

to report to his probation officer as directed; 2) by using controlled substances;

                                          2
3) by failing to answer truthfully questions asked by his probation officer; 4) by

committing other crimes; and 5) by consuming alcohol. Russette did not admit

alleged violation 12. The government did not attempt to prove al leged violation

12. The violations that Russette admitted are serious and warrant revocation of

Russette's supervised release.

      Russette's violations are Grade C violations. Russette's criminal history

category is I. Russette's underlying offense is a Class C felony. Russette could be

incarcerated for up to 24 months. He could be ordered to remain on supervised

release for up to 36 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of 3 to 9 months.

                                   III. Analysis

      Russette's supervised release should be revoked. Russette should be

incarcerated for 6 months, with 30 months of supervised release to follow. This

sentence is sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Russette that the above sentence would be

recommended to Judge Morris. The Court also informed Russette of his right to

object to these Findings and Recommendations within 14 days of their issuance.

The Court explained to Russette that Judge Morris would consider a timely

                                          3
objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose. Russette stated that he wished to

waive his right to object to these Findings and Recommendations, and that he

wished to waive his right to allocute before Judge Morris.

The Court FINDS:

      That Kyle Russette violated the conditions of his supervised release by
      failing to report to his probation officer as directed, by using controlled
      substances, by failing to answer truthfully questions asked by his probation
      officer, by committing other crimes, and by consuming alcohol.

The Court RECOMMENDS:

      That the District Court revoke Russctte 's supervised release
      and commit him to the custody of the United States Bureau of Prisons
      for a term of 6 months, with 30 months of supervised release to
      follow. Russette should receive credit for time served since April 10,
      2019.



        NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
    RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                         OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(6)(1). A United States district court judge will

make a de nova determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may


                                         4
accept, reject, or modify, in whole or in part, the Findings and Recommendations.

Failure to timely file written objections may bar a de novo determination by the

district court judge, and may waive the right to appear and allocute before a

district court judge.

      DATED this 12th day of September, 2019.



                                                                       )

                                      /                            /       -/...-- v
                                              --·- , - ·
                                          w   J-otin ·.1ohnston
                                              United States Magistrate Judge




                                          5
